Citation Nr: 1333104	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  04-41 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to December 1969, including service in the Republic of Vietnam from June to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In October 2012, the Board most recently remanded this issue for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his October 2005 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran notified the RO that he met the criteria for a TDIU because he was denied VA vocational rehabilitation because of the severity of his service connected disabilities.  Moreover, a review of the record on appeal reveals an April 2004 letter to the Veteran notifying him that he had been denied VA vocational rehabilitation because his disabilities made it unreasonable for the program to help him get and keep a job.  The record, however, does not physically or electronically contain the Veteran's VA vocational rehabilitation file.  Therefore, the Board finds that another remand to obtain this file is required.  See 38 U.S.C.A. § 5103A(b) (West 2002).

The adjudication of a claim for a TDIU requires, among other things, consideration of the claimant's education, training, and work history.  See 38 C.F.R. § 4.16 (2013).  However, the existing record contains almost no details as to the claimant's education, training, and work history except for the information found on a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  But the VA Form 21-8940 was filed with VA almost 10 years ago in June 2004.  Moreover, while the Veteran reported in his June 2004 VA Form 21-8940 that he had 4 years of high school education, in VA treatment records he reported that he only finished the 10th grade.  See, for example, VA treatment records dated in October 2001, March 2003, May 2002, and February 2003.  Similarly, while the Veteran separated from military service approximately 44 years ago, the work history that can be pieced together from the VA Form 21-8940 and his VA treatment records only account for approximately 17 years of this 44 year work history - working approximately 10 years posting signs for the City of Chicago and thereafter working approximately another 7 years driving trucks for the United States Postal Service.  Therefore, the Board finds that another remand is required to obtain from the Veteran a more detailed statement of his education, training, and work history.  See 38 U.S.C.A. § 5103A(b).

The Veteran receives ongoing treatment from the Orlando and Tampa VA Medical Centers.  However, his post-January 2013 treatment records are not in the claims file.  Therefore, while the appeal is in remand status these records should be obtained and associated with the record on appeal.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records)

In light of the foregoing, and because the Veteran is unemployed and his service-connected disabilities satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a), the Board finds that VA must obtain a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation because soliciting such an opinion is necessary to adjudicate this claim.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

In reaching this determination, the Board notes that unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Associate with the record on appeal the Veteran's VA vocational rehabilitation file.  All actions to obtain the requested file should be documented fully in the claims file.

2.  Obtain from the Veteran a detailed statement regarding his post-service work history as well as all of his education and training.  All actions to obtain the requested statement should be documented fully in the claims file.

3.  Associate with the claims file, physically or electronically, all of the Veteran's post-January 2013 treatment records from the Orlando and Tampa VA Medical Centers.  All actions to obtain the requested records should be documented fully in the claims file.

4.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim.  The claims file should be made available to the examiner and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

5.  Readjudicate the appeal.  If the benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

